Exhibit 10.1

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of April 1, 2018,
by and among Resonant Inc. (the “Company”) and the entities and natural person
set forth on the signature page hereto (collectively, “Park City Capital”) (each
of the Company and Park City Capital, a “Party” to this Agreement, and together,
the “Parties”).

 

RECITALS

 

WHEREAS, as of the date hereof, the Company and Park City Capital have
determined to come to an agreement with respect to the composition of the Board
of Directors of the Company (the “Board”) and certain other matters, as provided
in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                      Termination of Proxy Contest; Board
Nominations; Related Agreements.

 

(a)                                 Termination of Proxy Contest.  Effective
immediately, and subject to the Company’s compliance with Section 1(b), Park
City Capital hereby irrevocably (i) withdraws its notice of director nominees to
be elected at the 2018 Annual Meeting of Stockholders of the Company (including
any adjournment or postponement thereof, the “2018 Annual Meeting”), delivered
to the Company on March 6, 2018 (the “Notice”), and (ii) terminates all
pre-solicitation, solicitation and other activities related, directly or
indirectly, to the Notice.

 

(b)                                 Board Nominations.  The Company agrees to
nominate the following nine individuals (collectively, the “2018 Nominees”) as
the slate of directors to be elected at the 2018 Annual Meeting, to serve on the
Board with a term expiring at the 2019 Annual Meeting of Stockholders of the
Company (including any adjournment or postponement thereof, the “2019 Annual
Meeting”):  John E. Major, Janet K. Cooper, Jean Rankin, George B. Holmes, Brett
Conrad, Josh Jacobs, Michael J. Fox, Alan B. Howe, and Jack H. Jacobs.  For
clarity, existing directors Robert B. Hammond, Thomas R. Joseph and Richard
Kornfeld will not be nominated by the Company for re-election at the 2018 Annual
Meeting.  The Company will solicit proxies for each of the 2018 Nominees in
substantially the same manner as it has in prior years with respect to the
Board’s nominees, will recommend to shareholders that they vote in favor of each
of the 2018 Nominees, and will cause all proxies received by the Company in
favor of the 2018 Nominees to be voted in favor of their election to the Board. 
As members of the Board, each of the 2018 Nominees who are non-employee
directors shall be compensated on an equal basis consistent with the past
practices of the Company.

 

(c)                                  Committee Composition. The Company agrees
that, concurrently with the 2018 Annual Meeting, at least one of Michael J. Fox
or Alan B. Howe will be appointed to serve on each of the Audit Committee,
Compensation Committee and Nominating and Governance Committee of the Board, and
shall be permitted to serve on each such committee for at least until the 2019
Annual Meeting, provided that each such individual is and continues to remain
eligible to serve in such capacity pursuant to applicable law and the rules of
the Nasdaq Stock Market.  The Company will also promptly disband the Board’s
Strategy and Financing Committee and will not, at any time prior to the 2019
Annual Meeting, form or maintain an executive or similar committee to which some
or all of the Board’s powers are delegated, except with the unanimous approval
of the Board.  For clarity, the foregoing sentence shall not apply to the Audit
Committee, Compensation Committee and Nominating and Governance Committee of the
Board.

 

1

--------------------------------------------------------------------------------


 

(d)                                 Related Agreements.

 

(i)                                     Park City Capital agrees that it will
cause its controlled Affiliates and Associates to comply with the terms of this
Agreement and shall be responsible for any breach of this Agreement by any such
controlled Affiliate or Associate. As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in
Rule 12b-2 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder (the “Exchange Act”) and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates or
Associates of any person or entity referred to in this Agreement.

 

(ii)                                  Park City Capital hereby agrees that it
will not, and that it will not permit any of its controlled Affiliates or
Associates to, (A) nominate or recommend for nomination any person for election
at the 2018 Annual Meeting, directly or indirectly, (B) submit any proposal for
consideration at, or bring any other business before, the 2018 Annual Meeting,
directly or indirectly, or (C) initiate, encourage or participate in any “vote
no,” “withhold” or similar campaign with respect to the 2018 Annual Meeting,
directly or indirectly.  Park City Capital shall not publicly or privately
encourage or support any other shareholder to take any of the actions described
in this Section 1(d)(ii).

 

(iii)                               Subject to the Company’s compliance with
Section 1(b), Park City Capital agrees that it will appear in person or by proxy
at the 2018 Annual Meeting and vote all of the Common Stock beneficially owned
by Park City Capital at the 2018 Annual Meeting in favor of the 2018 Nominees.

 

(iv)                              In addition, between sixty and thirty days
prior to the date of the nomination deadline under the Company’s Amended and
Restated Bylaws for directors in connection with the 2019 Annual Meeting, the
Parties will meet to discuss the slate of directors to be nominated by the
Company for election at the 2019 Annual Meeting, and if such slate includes
three directors that Park City Capital designates in its sole and exclusive
discretion and confirms in writing are acceptable to Park City Capital (provided
that Park City Capital shall not have any obligation to designate or accept any
such director designees), then Park City Capital agrees that it will appear in
person or by proxy at the 2019 Annual Meeting and vote all of the Common Stock
beneficially owned by Park City Capital at the 2019 Annual Meeting in favor of
the slate of directors nominated by the Company for election at the 2019 Annual
Meeting.

 

2.                                      Standstill Provisions.

 

(a)                                 The “Standstill Period” shall mean the
period commencing on the date of this Agreement and expiring on the date that is
thirty days prior to the date of the nomination deadline under the Company’s
Amended and Restated Bylaws for directors in connection with the 2019 Annual
Meeting, unless the slate of directors to be nominated by the Company for
election at the 2019 Annual Meeting includes three directors that Park City
Capital designates in its sole and exclusive discretion and confirms in writing
are acceptable to Park City Capital (provided that Park City Capital shall not
have any obligation to designate or accept any such director designees), in
which case the Standstill Period shall instead expire on the date that is thirty
days prior to the date of the nomination deadline under the Company’s Amended
and Restated Bylaws for directors in connection with the Company’s 2020 Annual
Meeting of Stockholders.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Park City Capital agrees that during the
Standstill Period, neither it nor any of its Affiliates or Associates under its
control will, and it will cause each of its Affiliates and Associates under its
control not to, directly or indirectly, in any manner:

 

(i)                                     engage in any solicitation of proxies or
consents or become a “participant” in a “solicitation” (as such terms are
defined in Regulation 14A under the Exchange Act) of proxies or consents
(including, without limitation, any solicitation of consents that seeks to call
a special meeting of shareholders), in each case, with respect to securities of
the Company;

 

(ii)                                  seek or encourage any person to submit
nominations in furtherance of a “contested solicitation” for the election or
removal of directors with respect to the Company or seek, encourage or take any
other action with respect to the election or removal of any directors or with
respect to the submission of any shareholder proposal (including any submission
of shareholder proposals pursuant to Rule 14a-8 of the Exchange Act);

 

(iii)                               (A) make any proposal for consideration by
shareholders at any annual or special meeting of shareholders of the Company,
(B) affirmatively solicit a third party to make an offer or proposal (with or
without conditions) with respect to any merger, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
or publicly encourage, initiate or support any third party in making such an
offer or proposal, except pursuant to authorization of the Board or a committee
thereof, or (C) publicly comment on any third party proposal regarding any
merger, acquisition, recapitalization, restructuring, disposition, or other
business combination with respect to the Company by such third party prior to
such proposal becoming public;

 

(iv)                              seek, alone or in concert with others,
representation on the Board, except as specifically permitted in Section 1;

 

(v)                                 make any public demand to inspect the books
and records of the Company, including pursuant to any statutory right that Park
City Capital may have;

 

(vi)                              seek to advise, encourage, support or
influence any person or entity with respect to the voting of any securities of
the Company at any annual or special meeting of shareholders, except in
accordance with Section 1;

 

(vii)                           enter into any arrangements, understanding or
agreements (whether written or oral) with, or advise, finance, assist or
encourage, any other person in connection with any of the foregoing; or

 

(viii)                        make any public proposal or statement regarding
any of the foregoing, or publicly disclose any intention, plan or arrangement
(whether written or oral) inconsistent with the foregoing, or publicly disclose
any request to amend, waive or terminate any provision of this Agreement;
provided, that this Section 2(b)(viii) shall not prohibit Park City Capital from
communicating with the Company or any officer or director of the Company in a
non-public manner.

 

3

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties of the
Company.

 

The Company represents and warrants to Park City Capital that (a) the Company
has the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document or agreement to which the Company
is a party or by which it is bound.  The Company shall not take any action to
avoid or seek to avoid the observance or performance of any of the terms
required to be observed or performed by the Company under this Agreement, but
shall at all times in good faith take all actions that are necessary to carry
out and perform all of the provisions of this Agreement.

 

4.                                      Representations and Warranties of Park
City Capital.

 

Park City Capital represents and warrants to the Company that (a) the authorized
signatory of Park City Capital set forth on the signature page hereto has the
power and authority to execute this Agreement and any other documents or
agreements to be entered into in connection with this Agreement and to bind Park
City Capital thereto, (b) this Agreement has been duly authorized, executed and
delivered by Park City Capital, and is a valid and binding obligation of Park
City Capital, enforceable against Park City Capital in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, and (c) the execution, delivery and performance of this Agreement by
Park City Capital does not and will not (i) violate or conflict with any law,
rule, regulation, order, judgment or decree applicable to Park City Capital, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document or agreement to which Park City
Capital is a party or by which it is bound.  Park City Capital shall not take
any action to avoid or seek to avoid the observance or performance of any of the
terms required to be observed or performed by Park City Capital under this
Agreement, but shall at all times in good faith take all actions that are
necessary to carry out and perform all of the provisions of this Agreement.

 

5.                                      Press Release; Form 8-K.

 

Upon the execution of this Agreement, the Company shall issue a mutually
agreeable press release announcing this Agreement in the form attached hereto as
Exhibit A. During the Standstill Period, neither the Company nor Park City
Capital shall make any public announcement or statement that is inconsistent
with or contrary to the terms of this Agreement.  No later than four business
days following the execution of this Agreement, the Company shall file a Current
Report on Form 8-K with the Securities and Exchange Commission reporting entry
into this Agreement and appending or incorporating by reference this Agreement
as an exhibit thereto.

 

4

--------------------------------------------------------------------------------


 

6.                                      Specific Performance.

 

Each of Park City Capital, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that Park
City Capital, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.

 

7.                                      Expenses.

 

Each of the Company and Park City Capital shall be responsible for its own fees
and expenses incurred in connection with the negotiation, execution, and
effectuation of this Agreement and the transactions contemplated hereby,
including, but not limited to attorneys’ fees incurred in connection with the
negotiation and execution of this Agreement and all other activities related to
the foregoing; provided, however, that the Company shall reimburse Park City
Capital for the legal, proxy advisory and other fees and expenses incurred in
connection with the Notice, the 2018 Annual Meeting, and the negotiation and
execution of this Agreement in the amount of $75,000 in the aggregate.  The
Company shall pay Park City Capital such $75,000 promptly after the date hereof.

 

8.                                      Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9.                                      Notices.

 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally, (b) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated), or (c) two business days after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the Party to receive the same, and receipt is timely
confirmed by such delivery service. The addresses for such communications shall
be:

 

If to the Company:

 

Resonant Inc.
110 Castilian Drive, Suite 100
Goleta, CA 93117
Attention:   George B. Holmes, Chief Executive Officer
Email:  gbholmes@resonant.com

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

4401 Eastgate Mall

 

5

--------------------------------------------------------------------------------


 

San Diego, CA 92121
Attention: Jason L. Kent, Esq.
E-mail: jkent@cooley.com

 

and

 

Stubbs, Alderton & Markiles, LLP

15260 Ventura Boulevard, 20th Floor

Sherman Oaks, CA 91403
Attention: John J. McIlvery, Esq.
E-mail: jmcilvery@stubbsalderton.com

 

If to Park City Capital:

 

Park City Capital, LLC
100 Crescent Court, Suite 700
Dallas, TX 75201
Attention: Michael J. Fox
E-mail: mike@parkcitycap.com

 

with a copy (which shall not constitute notice) to:

 

Thompson Hine LLP
3900 Key Center
127 Public Square

Cleveland, OH 44114
Attention: Derek D. Bork
E-mail: Derek.Bork@thompsonhine.com

 

10.                               Applicable Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

6

--------------------------------------------------------------------------------


 

11.                               Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery).

 

12.                               No Concession or Admission of Liability.

 

This Agreement is being entered into for the purpose of avoiding litigation,
uncertainty, controversy and legal expense, constitutes a compromise and
settlement entered into by each Party, and shall not in any event constitute, be
construed or deemed a concession or admission of any liability or wrongdoing of
any Party.

 

13.                               Entire Agreement; Amendment and Waiver;
Successors and Assigns; Third Party Beneficiaries.

 

This Agreement contains the entire understanding of the Parties with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Park City Capital. No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Park City Capital, the prior written consent of the
Company, and with respect to the Company, the prior written consent of Park City
Capital. This Agreement is solely for the benefit of the Parties and is not
enforceable by any other persons or entities.

 

[The remainder of this page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

RESONANT INC.

 

 

 

 

 

 

By:

/s/ George B. Holmes

 

 

Name: George B. Holmes

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

PARK CITY CAPITAL OFFSHORE MASTER, LTD.

 

 

 

 

By:

/s/ Michael J. Fox

 

Name: Michael J. Fox

 

Title: Director

 

 

 

 

 

 

 

PARK CITY CAPITAL, LLC

 

 

 

 

By:

/s/ Michael J. Fox

 

Name: Michael J. Fox

 

Title: Manager

 

 

 

 

 

 

MICHAEL J. FOX

 

 

 

 

By:

/s/ Michael J. Fox

 

 

Michael J. Fox

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRESS RELEASE

 

See attached document.

 

9

--------------------------------------------------------------------------------